DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In ¶[0024], “before the show can play will play” should be “before the show can play” or “before the show will play”.
In ¶[0027], “search for other media resource” should be “search for other media resources”.
In ¶[0028], there appear to be two unmatched left parentheses in the sentence with “(e.g., set top boxes, (e.g., DirecTV”.
In ¶[0034], “system blocks 210-290” should be “system blocks 210-250” as there is no block 290 in Figure 2.
In ¶[0041], “without no audio encoding” appears ungrammatical, but could be “with no audio encoding”.
In ¶[0043], “to execute in order to execute” is redundant and could be “in order to execute”.
In ¶[0047], “power management block 290” should be “power management block 250”.  See Figure 2.
In ¶[0052], “system operation service 190” is not illustrated in Figure 1.
In ¶[0057], “intent data 120” is not illustrated with a reference numeral in Figure 1.

In ¶[0077], there should be some reference to operation 750 of Figure 7.
In ¶[0082], “those system so not” should be “those systems do not”. 
Appropriate correction is required.

Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29 is a duplicate claim of claim 20.  The two claims are almost precisely the same, although claim 20 preambularly sets forth “The remote control system” and claim 29 sets preambularly sets forth “The system”.  These claims appear to be identical in scope.  Applicants should cancel one of claim 20 or claim 29.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16 to 20, 22 to 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Arling et al. (U.S. Patent Publication 2019/0020493) in view of Sunaga et al. (U.S. Patent Publication 2010/0238062).
Arling et al. discloses a system for directing voice input in a controlling device, comprising:
“one or more processors, and one or more non-transitory computer-readable storage mediums containing instructions configured to cause the one or more processors to perform operations including:” – a smart appliance comprises a processor 502 and an electronic storage medium 504, where processor 502 is configured to provide general operation of a smart appliance by executing processor-executable instructions stored in electronic storage medium 504 (¶[0055] - ¶[0057]: Figure 5); 
“determining system data including available media resources coupled to the home entertainment system, the media resources including a plurality of independent media platforms” – smart appliances may comprise consumer electronic devices in an end user’s home, e.g., TV 106, set top box (STB) 108, an Apple TV brand streamer 110, an Xbox brand gaming system 204, and a Roku brand streamer 206 (“a plurality of independent media platforms”); smart appliances may include televisions, VCRs, DVRs, DVD players, cable or satellite converter set-top boxes, amplifiers, CD players, game consoles, etc.; an intent may be performed by a home entertainment system (“for operating a home entertainment system”) (¶[0020] - ¶[0021]: Figure 2); here, these smart appliances of cable set top boxes, streamers, and gaming systems are “a plurality of independent media platforms” that provide “available media resources coupled to the home entertainment system”; controlling device 202 receives configuration information from TV 106, coupled to remote server, using an identification of smart appliance profiles (‘device profiles’); server 208 receives an identification of a plurality of smart appliances located at an end user’s home, from TV 106, and analyzes the information to 
“receiving user data corresponding to user preferences for presenting a plurality of types of media content” – a provisioning process may be used to determine smart appliances comprising the same operational capabilities; a user may prefer to watch a TV program on a particular smart appliance and set the user preferences accordingly; user preferences are aggregated to device profiles (¶[0072]: Figure 6: Step 608); current media content may be a TV show or movie being watched on Apple TV brand streamer 110, or photos being viewed (“a plurality of types of media content”) (¶[0042]: Figure 3); here, user preferences for watching a TV program on an Apple TV brand streamer 110 are “user data corresponding to preferences for presenting a plurality of types of media content”;
“detecting a voice input data from a user, the voice input data detected by a microphone coupled to the one or more processors” – a user of voice remote control 102 presses a microphone key causing the remote to initiate receiving a user’s voice (¶[0018]: Figure 1); controlling device 202 has voice input capabilities (¶[0019]: Figure 2); a user may press a soft key on a user interface provided to controlling device 202 that activates a microphone of controlling device 202, and the user may then enter a voice command (“detecting a voice input data from a user”) (¶[0041]: Figure 3); user 
“encoding the voice input data in a first format” – controller device 202 is adapted to transmit one or more different wireless signals for reception by a corresponding plurality of intended target devices; controlling device 202 is configured to receive voice commands from a user and send formatted versions (“a first format”) of the voice command to one or more of the smart appliances 108, 110, 204, 206; transmission may use communication protocols including Voice over IP (VoIP), Smart Wave (S-Wave), Wi-Fi, Bluetooth, and Zigbee (¶[0019]: Figure 2); a voice command is formatted into a digital signal that is understood by a determined smart appliance (¶[0041]: Figure 3);
“wirelessly transmitting the encoded voice input data encoded in the first format to a remote entity, the encoded voice input data transmitted by a transceiver coupled to the remote control and controlled by the one or more processors” – controller device 202 is adapted to transmit one or more different wireless signals for reception by a corresponding plurality of intended target devices; controlling device 202 is configured to receive voice commands from a user and send formatted versions (“the first format”) of the voice command to one or more of the smart appliances 108, 110, 204, 206; transmission may use communication protocols including Voice over IP (VoIP), Smart Wave (S-Wave), Wi-Fi, Bluetooth, and Zigbee (¶[0019]: Figure 2); smart appliances are generally connected wirelessly and may operate to send data to a coupled remote server 208, to a speech processing service 116, or both (¶[0020]: Figure 2); a smart appliance sends the voice command to a coupled server 208 (¶[0022]: Figure 2); determination of a smart appliance to which the voice command is intended is 
“receiving intent data from the remote entity in a second format, wherein the intent data includes a request for a first media content that is derived from the voice input data, the first media content being at least one of the plurality of types of media content” – server 208 determines a user’s intent to perform an action and determines the intended smart appliance for routing the voice commands to said smart appliance for executing the command (¶[0021]: Figure 2); TV 106 receives the intended appliance determination information from server 208 (“receiving intent data from the remote entity”) via a first communication interface, e.g., a Wi-Fi receiver; TV 106 sends the voice commands to the identified smart appliance via a second communication interface, e.g., an RF4CE transmitter, for executing the commands, e.g., change channel to channel X (“in a second format”) (¶[0023]: Figure 2); TV 106 may initiate a query to one or more smart appliances, where each smart appliance sends in real-time information to TV 106 related to what activity is being performed on each smart e.g., a TV show or movie being watched on Apple TV brand streamer 110, or photos being viewed (“the first media content being at least one of the plurality of types of media content”) (¶[0042]: Figure 3); 
“determining a plurality of the independent media platforms are available sources having the first media content” – a command may be, “Watch ESPN” or “Show me kids movies” (¶[0018]: Figure 1); server 208 automatically performs an audio-based context recognition operation to automatically determine the contextual command routing and/or determine at least part of a classification for determining a smart appliance to which the audio-based context was intended (¶[0022]: Figure 2); server 208 not only determines the intended appliance determination information, but determines the user’s intent for determining the contextual command routing (¶[0025]: Figure 2); where an identification of a particular smart appliance is contained within the voice command, determination of the intended smart appliance is simply a matter of interpreting the voice command to extract the mentioned smart appliance; in other voice commands, server 208 may identify key words in the voice command and determine a likely intended smart appliance by associating the key words with smart appliance types stored by server 208; server 208 may determine that the voice command was intended either for TV 106 or set-top box 110 (¶[0069]: Figure 2); here, a command “Watch ESPN” can be performed at least on TV 106 or an Apple TV brand streamer 110 (“a plurality if independent media platforms that are available sources having the first media content”);
“determining available media resources for accessing the available sources and presenting the first media content on the home entertainment system” – a first smart e.g., a detected Apple TV brand streamer; similarly, a voice command “Pause movie” may be associated by server 208 with a Roku brand streamer 206, and “Start recording” may be associated with STB 108; thereafter, when a user utters a voice command “Play music” via one of controlling devices 202, the provisioned smart appliance causes the Apple TV brand streamer 110 to perform an operation to stream music (¶[0036]: Figure 2); here, music is played on a home entertainment system after a command “Play music”;
“selecting one of the available media sources and one of [the possible combinations of] the available media resources that is capable of presenting the first media content based on at least one of: the user preferences, operational capabilities of the available media resources, and a type of the first media content” – a controlling device for receiving voice input based on commands routes a signal to two or more voice controlled smart appliances from different consumer brand names (Abstract); controlling device 202 receives configuration information from TV 106 using an identification of a smart appliance from a plurality of coupled smart appliances which are located at the end user’s home; the configuration information comprises a plurality of smart appliance profiles; any of the smart appliances may operate in a cooperative operation as a master device and a slave device (¶[0038] - ¶[0039]: Figure 2); server 208 may identify key words in the voice command and determine a likely intended smart 
“determining operational settings of [a combination of] available media resources based on the user preferences” – processor 404 determines a particular brand and/or model of TV in use and operational capabilities (“determining operational settings of the . . . available media resources”); a provisioning process may be used to determine smart appliances comprising the same operational capabilities; a user may prefer to watch a TV program on a particular smart appliance and set the user preferences accordingly (“determining operational settings . . . based on the user preferences”) (¶[0072]: Figure 6: Step 606); broadly, “operational settings” can be construed to include on which device a user prefers to watch a TV program or listen to music;
“generating control data operable to enable [each of the combination of] the available media resources to present the first media content according to their corresponding operational settings, the remote control system not physically routing the first media data, and controlling [the combination of] the available media resources with the generated control data” – processor 402 formats the voice command stored in electronic storage medium 404 into a data format in accordance with the formatting 
Concerning independent claim 14, Arling et al. discloses all of the limitations of the independent claim, but does not expressly disclose selecting “a combination of” the available media resources, determining operational settings of “the combination of available media resources, generating control data operable to enable each of “the combination of” available media resources, or controlling “the combination of” available resources.  Still, Arling et al. does disclose two or more voice controlled smart appliances, and that smart appliances may operate as master and slave devices.  (Abstract; ¶[0039])  If two smart appliances are operating as a master device and a slave device, then this would appear to be equivalent to selecting, determining settings, generating control data, and controlling “a combination of” available resources.  That is, it is well known to control a television through a set-top box, to control a volume on a television through a stereo amplifier, or to control a source of playing music or a video on a television display from YouTube via Apple TV.  Arling et al., then, could reasonably 
Concerning independent claim 14, even if these limitations directed to controlling “a combination” of available resources is omitted by Arling et al., it is still taught by Sunaga et al.  Generally, Sunaga et al. teaches providing macro-controls to output remote control codes for remotely controlling a plurality of remotely controlled devices, where a first input unit and one of the second input units are operated in a predetermined manner.  (Abstract)  Macro-control functions enable carrying out predetermined remote operations to remotely controlled devices with a single key operation using the remote controller, where a user can register a desired remote control processing to use the remote controller.  The macro-control function can carry out macro-control operations of (a) an all-on operation for turning on power of a plurality of remotely controlled devices at the same time, (b) an all-off operation for turning off power of a plurality of remotely controlled devices at the same time, and (c) a series of operations carried out in order to view and listen to a specific signal source, e.g., a DVD, turning on a power of an audio-visual receiver, a DVD player, and a display, of switching an input selector of the audio-visual receiver to the DVD player, and of causing the DVD player to carry out a playback operation.  (¶[0004])  “My Movie” key 114A controls “a combination” of components that include powering on an audio-visual receiver 20, a display device 30, and a DVD player 40.  Similarly, “My TV” key 114B controls “a combination” of components that include powering on an audio-visual receiver 20, a display device 30, and a set-top box 40.  (¶[0051] - ¶[0052]: Figures 2 to Sunaga et al., then, teaches selecting, generating control data, and controlling “a combination of available media resources” according to user preferences.  An objective is to provide macro-control of a plurality of remotely controlled devices with a single or very few number of key operations.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to control a combination of media resources as taught by Sunaga et al. in one or more voice controlled smart appliances of Arling et al. for a purpose of controlling devices with a single or very few key operations.

Concerning claim 16, Arling et al. discloses voice commands for changing a channel to channel X (“wherein the media content is a media channel”) (¶[0023]); activity information may comprise a TV show or movie being watched (“wherein the media content is a . . . media program”) (¶[0042]); voice operation of a TV 106 causes TV 106 to change channels (“wherein the media content is a media channel”)  (¶[0051]: Figure 4); a user can utter a voice command of “Alexa, I want to play Xbox” (“wherein the media content is a . . . media application”)  (¶[0094] - ¶[0095]).
Concerning claim 17, Arling et al. discloses that a provisioning process may be used to determine smart appliances comprising the same operational capabilities; a user may prefer to watch a TV program on a particular smart appliance and set the user preferences accordingly (“receiving user data corresponding to user preferences for presenting a plurality of types of media content”); user preferences are aggregated to device profiles (¶[0072]: Figure 6: Step 608).  Similarly, Sunaga et al. teaches modification is enabled to the operation of macro-controlled operation according to a user’s preference.  A modification is configured to a ‘My Music’ key 114C as a macro-
Concerning claims 18 to 19 and 25 to 26, Arling et al. discloses that controlling device 202 receives configuration information from TV 106 using an identification of a smart appliance from a plurality of coupled smart appliances; the configuration information comprises a plurality of smart appliance profiles; server 208 receives an identification of a plurality of smart appliances from TV 106, where TV 106 performs an operation to detect other connected smart appliances and provisions that information to remote server 208 (¶[0038]: Figure 2); each device profile comprises a functionality for gathering identification of smart appliance information from smart appliances located at an end-user’s home; an automatic provisioning process may be initiated for identifying or detecting smart appliances on the same local network as smart appliances contained in a Universal Control Engine (UCE) 200 (¶[0083]: Figure 2).  Implicitly, Arling et al. discloses “compiling a list” of available media resources of the home entertainment system during an automatic provisioning process for detecting and gathering identification of smart appliances on a local network.  Similarly, detecting smart appliances on a local network and gathering identification of smart appliance information is equivalent to “polling” the home entertainment system for “a list of” available media resources of the home entertainment system.
Concerning claims 20 and 29, Sunaga et al. teaches that a macro-control function can carry out macro-control operations of (a) an all-on operation for turning on e.g., a DVD, of turning on a power of an audio-visual receiver, a DVD player, and a display, of switching an input selector of the audio-visual receiver to the DVD player, and of causing the DVD player to carry out a playback operation.  (¶[0004])  Macro-control process sequences are associated with first input units and include key codes in a predetermined order.  (¶[0018])  A ‘My Music’ key 114A is a button switch for turning on power of the audio-visual receiver 20, the display device 30, and the DVD player 40 (“wherein the control data includes a timing sequence of control commands configured to sequentially power up the combination of available media resources”).  The ‘My TV’ key 114B is a button switch for turning on power of the audio-visual receiver 20, the display device 30, and the set-top box 60.  The ‘My Music’ key 114C is a button switch for turning on power of the audio-visual receiver 20 and the CD player 50.  (¶[0050] - ¶[0053]: Figure 2)  Figures 3 to 7 illustrate a sequence of operations for turning on a plurality of devices.  Operation in a predetermined order is implicitly equivalent to “a timing sequence . . . that ensures that each of the available media resources is in an operation state to receive and implement its corresponding control commands.” 
Concerning claim 22, Arling et al. discloses that a user presses a microphone key on voice remote 102 causing the remote to initiate recording of the user’s voice (¶[0018]: Figure 1); a user may press a soft key (“a voice input key”) on a user interface provided to controlling device 202 that activates the microphone of the controlling 
Concerning claim 23, Arling et al. discloses that server 208 may determine a particular smart appliance based on user preferences (¶[0071]: Figure 6: Step 608); a user may prefer to watch a TV program on a particular smart appliance and set user preferences accordingly (¶[0072]: Figure 6: Step 608).  Additionally, a server may determine that a particular brand and/or model of a TV has operational capabilities, and a provisioning process may comprise determining operational capabilities of smart appliances.  (¶[0071] - ¶[0072]: Figure 6)  Here, Arling et al.’s operational capabilities can be construed to be equivalent to “system preferences” and “preset settings for presenting the media content” as this claim language defines the operational settings as based on system preferences.  Arling et al., then, discloses “to perform operations including at least one of: receiving system preferences, the system preferences corresponding to preset system settings for presenting media content; and . . . .”  Consequently, Arling et al. discloses “wherein the operational settings . . . of the selected media resources are further based on at least one of the . . . system preferences”, and “generating control data is further based on at least one of the system preferences . . . .”
Concerning claim 24, Arling et al. discloses that server 208 may determine a particular smart appliance based on user preferences (¶[0071]: Figure 6: Step 608); a user may prefer to watch a TV program on a particular smart appliance and set user preferences accordingly (¶[0072]: Figure 6: Step 608).
Arling et al. discloses that a user may prefer to watch a TV program on a particular smart appliance and set user preferences accordingly (¶[0072]: Figure 6: Step 608); here, a TV program includes “a video output”; broadly, a preference to watch a TV program on a particular smart appliance “corresponds to at least one of a video output . . . .”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arling et al. (U.S. Patent Publication 2019/0020493) in view of Sunaga et al. (U.S. Patent Publication 2010/0238062) as applied to claim 14 above, and further in view of Lin (U.S. Patent Publication 2011/0164187).
Sunaga et al. teaches a sequence of operations for turning on a plurality of devices (“wherein the control data includes: power data configured to power on any of the combination of the available media resources that are turned off”).  (¶[0050] - ¶[0053]: Figures 3 to 7)  However, Sunaga et al. does not expressly disclose control data that includes “display data configured to control display parameters of a display device of the combination of the available media resources to present the media control” and “audio data configured to control audio parameters of an audio player of the combination of the available media resources to present the media content”.  Still, Sunaga et al. is maintained to implicitly teach that control data is sequenced to be sent in “a predetermined period of time after the power data is sent, the predetermined period of time corresponding to an amount of time to power on the corresponding combination of the available media resources.”  That is, Figures 3 to 7 of Sunaga et al. provide a sequence to power on “the corresponding combination of available media Arling et al. suggests that control commands may include voice commands for changing channels and controlling volume up or volume down.  (¶[0051] and ¶[0069])  Arguably, Arling et al.’s changing channels and controlling volume are equivalent to “display data configured to control display parameters of a display device” and “audio data configured to control audio parameters of an audio system”.  Broadly, changing volume is a control of audio parameters and changing a channel is control of display parameters.  
Lin teaches whatever limitations directed to “display data configured to control display parameters of a display device” and “audio data configured to control audio parameters of an audio system” that might be omitted by Arling et al. and Sunaga et al.  Generally, Lin teaches a remote controller that includes a plurality of functions corresponding to different stages of a hierarchical control frame.  (Abstract)  A macro key Fn_M is used for generating a control signal corresponding to a plurality of functions.  (¶[0019] - ¶[0020]: Figure 1B)  A user may intend to adjust a certain function of a parameter of a display device from ‘38’ to ‘69’.  (¶[0021])  Once the macro key Fn_M is correctly defined, the user can adjust the value of the item from ‘38’ to ‘69’ merely by pressing the macro key Fn_M, where macro key Fn_M includes commands for various menus and submenus.  (¶[0023] - ¶[0024])  Moreover, macro key Fn_M can be applied for reaching personalized settings.  If the user has set macro key Fn_M for adjusting the volume to ‘20’, contrast to ‘57’, luminance to ‘80’, and sharpness to ‘30’, when the user presses the macro key Fn_M, the above settings can be rapidly performed, and the user does not have to go through the complicated hierarchical controls.  (¶[0026])  Lin, then, teaches a macro control similar to Sunaga et al., but Lin in a macro-control sequence to control a plurality of remotely controlled devices of Sunaga et al. for a purpose of providing flexibility and personalized settings.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arling et al. (U.S. Patent Publication 2019/0020493) in view of Sunaga et al. (U.S. Patent Publication 2010/0238062) as applied to claim 14 above, and further in view of Dong et al. (U.S. Patent Publication 2016/0366075).
Arling et al. discloses that processor 202 receives an identification of a device from server 208 based on user preferences.  (¶[0071]: Figure 6: Step 608)  However, Arling et al. does not state that user preferences are derived from a user viewing history.  Still, it is known in the prior art that user preferences may be derived from a viewing history as taught by Dong et al.  Generally, Dong et al. teaches an electronic device that can provide user preference program notification according to a user viewing history.  An electronic device includes a controller that is configured to collect a user viewing history and to determine a user preference program according to the collected user viewing history.  (Abstract)  An objective is to provide a smart TV that Arling et al. where these user preferences are determined from a user viewing history as taught by Dong et al. for a purpose of providing operation that analyzes a user’s desire without manual operation.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Arling et al. (U.S. Patent Publication 2019/0020493) in view of Sunaga et al. (U.S. Patent Publication 2010/0238062) as applied to claim 14 above, and further in view of Xu et al. (U.S. Patent Publication 2017/0171613).
Arling et al. discloses selecting an available media resource that is capable of presenting the media content.  (¶[0071]: Figure 6: Step 608)  Moreover, Sunaga et al. teaches that an available media resource may require selecting “a combination” of components for remotely controlling one or more of the remotely controlled devices with a single key operation.  (¶[0046]: Figure 1)  Specifically, “a combination” of components may include an audio-visual receiver 20, a display device 30, and a DVD player 40 when watching movies, so that a “My Movie” key 114A performs operations of turning on the power of the audio-visual receiver 20, display device 30, and DVD player 40.  (¶[0051]: Figures 1 to 2)  However, Arling et al. and Sunaga et al. do not disclose or teach determining a location of a user, and wherein selecting a combination of the available media resources that is capable of presenting the media content “is further based on the location of the user.”  Still, it is known in the prior art that command e.g., a command to turn something on depends upon which devices are in the room where a user is currently located.  Specifically, Xu et al. teaches handing off playback of media files amongst communication devices based on a detected condition of that predict a user’s location.  (¶[0002])  A control center device selects a first electronic device for hand-off of playback responsibilities of the media file based on a determined location of a user.  (¶[0023]: Figure 1)  An objective is to provide a way that a user does not have to restart a media file when a user decides to move to another room in a house.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to select an available media resource device in Arling et al. based on a location of a user as taught by Xu et al. for a purpose of not having to restart a media file when a user decides to move to another room in a house.

Response to Arguments
Applicants’ arguments filed 05 May 2021 have been fully considered but they are not persuasive.
Applicants’ amendments overcome the objections to the title, and are being entered.  
However, Applicants’ amendments to the Specification are not being entered because they do not actually appear to be in accordance with 37 CFR 1.121(b)(1).  Specifically, 37 CFR 1.121(b)(1)(ii) requires that any replacement paragraphs include markings to show any changes using underlining and strike-throughs.  Here, 37 CFR 1.121(b)(1) appears to best be read as requiring all of the 37 CFR 1.121(b)(1)(i)-(iv) due 
Applicants submit a new claim 29 that appears to be a duplicate claim to claim 20.  Applicants should cancel one of claims 20 and 29, as the differences between the two claims are only preambular and the limitations can be construed as identical in scope.
Applicants provide some fairly minor amendments to independent claim 14, add new dependent claims 21 to 29, and provide arguments traversing the rejection of independent claim 14 as being obvious under 35 U.S.C. §103 over Arling et al. (U.S. Patent Publication 2019/0020493) in view of Sunaga et al. (U.S. Patent Publication 2010/0238062).  Applicants present two arguments against this rejection.  Firstly, Applicants allege that Arling et al. does not disclose selecting one of multiple options for media presentation based on a user voice command.  Applicants contrast this with new claim language that they maintain requires that the remote control system and not the user determines which media platform to use where there are multiple options for the same media.  Secondly, Applicants state that the rejection acknowledges that Arling et al. does not expressly disclose selecting “a combination of” available media resources, Sunaga et al.  Applicants note that the independent claim is amended to set forth selecting “one of the available sources and one of a plurality of possible combinations” of the available media resources, and argue that this is not taught by Sunaga et al. 
Applicants’ arguments are not persuasive, and it is maintained that the prior rejection of independent claim 14 remains proper as being obvious under 35 U.S.C. §103 over Arling et al. (U.S. Patent Publication 2019/0020493) in view of Sunaga et al. (U.S. Patent Publication 2010/0238062).  The rejection of a prior dependent claim continues to rely upon Lin (U.S. Patent Publication 2011/0164187).  The rejection of some of the new dependent claims now relies upon Dong et al. (U.S. Patent Publication 2016/0366075) and Xu et al. (U.S. Patent Publication 2017/0171613).  Additionally, some of the new dependent claims are similar to prior dependent claims, and remain obvious over Arling et al. and Sunaga et al.  Some of these new dependent claims necessitate the new grounds of rejection over Dong et al. and Xu et al. 
Firstly, Applicants’ argument is not persuasive that selecting one of multiple options for media presentation based on a user voice command is not disclosed by Arling et al.  The claim language actually does not set forth anything about “multiple options”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, Arling et al. is doing something that is equivalent to what is being claimed, where it is the remote control system, and not the user, that the determines the media platform to use where there are multiple possible options for the same media.  Applicants are correct that Arling et al. provides an Arling et al. discloses additional embodiments where there is no express identification of a smart appliance in a voice command.  Specifically, Arling et al. states: “In other voice commands, such as ‘volume up’, ‘volume down’, or ‘change channel’, server 208 may identify key words in the voice command and determine a likely intended smart appliance by associating the key words with smart appliance types stored by server 208.”  Here, ‘volume’ was uttered in a voice command, and server 208 may determine that the voice command was intended for either TV 106 or set-top box 110.  See ¶[0069] of Arling et al.  So, Arling et al. does disclose that there can be a plurality of options for a voice command, and which option is selected can be determined by a server and not explicitly from a voice command of a user.  
Moreover, one skilled in the art can understand how this works when looking at the prior art as a whole.  Arling et al. discloses that a remote control can control smart appliances via voice commands that include a Comcast set-top box 108 and an Apple TV brand streamer 110.  A user can provide a voice command, “Watch ESPN” or “Show me kids movies”.  (¶[0018]: Figure 1)  Now, ESPN could be provided on cable television from a set-top box by Comcast or ESPN could be provided from a streaming box by Apple TV.  A server, then, can make a determination to watch ESPN on cable television or on Apple TV.  Arling et al. states that this determination can be according to user preferences.  (¶[0071] - ¶[0072]: Figure 6: Step 608)  Similarly, a user could speak a Arling et al. 
Secondly, the rejection does admit that Arling et al. does not expressly disclose controlling “a combination” of media resources, but it is maintained that this is properly taught as obvious by Sunaga et al.  Generally, Sunaga et al. is teaching it is known that there may be a plurality of separate components that can be controlled for any given media platform.  That is, one skilled in the art might possess a fancy entertainment media center that includes a television as a display, a set-top box for cable television, an audio amplifier for a stereo receiver that is connected to the audio output instead of using the audio output of the television, and a supplemental content of Amazon Prime and Netflix that is accessed through a streaming box that looks like a cube manufactured by Apple TV.  Sunaga et al., ¶[0051] - ¶[0052], teaches that a given setup may require configuring a “combination of” components for any given media platform.  Specifically, Sunaga et al. teaches that “My Movie” key 114A controls “a combination” of components that include powering on an audio-visual receiver 20, a display device 30, and a DVD player 40.  Similarly, “My TV” key 114B controls “a combination” of components that include powering on an audio-visual receiver 20, a display device 30, and a set-top box 40.  
Arling et al. and Sunaga et al., then, are maintained to reasonably teach all of the limitations of independent claim 14.  A motivation is provided in the rejection to provide KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), at least as (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  That is, Arling et al. discloses that it is known to use voice commands to select a possible media platform based on user preferences if a voice command does not specify a particular media platform to select.  It would be predictable to apply this to media platforms that are known to have a combination of individual components as taught by Sunaga et al.  
Applicants’ arguments are not persuasive.  All of the new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Lu discloses related prior art.

Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 11, 2021